DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 26 April 2022. Claims 1-5 are examined and pending. Claims 1-2 and 5 are currently amended.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments/arguments with respect to the rejection of claims 1-5 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant firstly argue the following:
The claims do not recite any abstract idea under step 2A, prong 1 of the Alice test and thus the claims should be considered patent-eligible. 
The limitation at issue appears to be the feature of "acquire a route from the departure place or the current position to the destination, of which communication quality in the first communication system satisfies a predetermined criterion" in claim 1 and the similar limitation of claim 5. However, this feature cannot possibly be performed in the human mind. The fact that the feature is tied to a hardware processor notwithstanding (as Applicant recognizes that the mere recitation of a processor does not automatically avoid an abstract idea allegation), the claim requires specifically that the acquisition occurs based on field strength map information indicating a distribution of field strength in a first communication system. One could not reasonably perform such an acquisition of information based upon a filed strength map information and particularly a distribution of field strength in a communication system without the aid of a special purpose processor. Further, the claims, at least as amended, further define the acquisition to be of a route from the departure place or the current position to the destination, of which communication quality in the first communication system satisfies a predetermined criterion. The predetermined criterion is specifically defined to include at least one of a condition that a number of sections in which a field strength in the first communication system is lower than a first threshold is less than a first predetermined value, a condition that a total distance of the sections in which the field strength in the first communication system is lower than the first threshold is less than a second predetermined value, and a condition that a percentage of the total distance of the sections in which the field strength in the first communication system is lower than the first threshold to a total distance of all the sections in a route is lower than a third predetermined value Thus, the claims do not recite an abstract idea and cannot be consider acquire a route from the departure place or the current position to the destination, of which communication quality in the first communication system satisfies a predetermined criterion.
Utilizing the predetermined criterion as defined and performing the complex analysis necessary cannot be performed in the human mind. Thus, the claims do not recite an abstract idea and the claims should be considered patent-eligible.

Examiner has considered the arguments to the independent claims but does not believe that the rejection under 35 USC 101 has been overcome. 
That is, in regards the arguments presented above regarding whether the claims are directed to the abstract idea of a mental process (step 2A prong1), the examiner asserts that the claim recite a mental process. For example, in the 101 analysis, the step of acquiring a route from the departure place or the current position to the destination, of which communication quality in the first communication system satisfies a predetermined criterion recites a mental process. That nothing in the claim elements precludes the step from practically being performed in the mind recite. For example, the claim limitations encompass a person looking field strength map information which indicates distribution of field strength in a first communication system could acquire/determine a route which satisfies a predetermined condition/criterion. The mere nominal recitation of the “processor” does not take the claim limitation(s) out of the mental process grouping. Further, the additional limitations which are analyzed in step 2A prong 2 that are pertained to the predetermined criterion are recited at a high level of generality to describe the predetermined condition which may be utilized in the mental processing to determine/acquire the route. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
Secondly, applicant argue the following:
Even if the claims are considered to recite an abstract idea, a contention with which Applicant disagrees as described above, the claims recite a practical application to which the alleged abstract idea of performing an acquisition of information as a mental process is uniquely tied, and does not preempt the allegedly abstract acquisition of a route from a departure place or current position to the destination. In particular, the acquisition of a route is necessarily performed based upon communication quality of a specific system, the quality satisfying at least one of specific criteria that relate to a number of sections of the system having a relatively low field strength, a total distance of such sections, or a percentage of the total distance being relatively low compared to the total distance of all the sections of the route. That is, the claims acquire a route in a manner that is specific to characteristics about a field strength of sections in a communication system, which practically applies the alleged abstract mental process to a situation where field strength is taken into consideration. This amounts to a practical application of the alleged mental process insofar as a stable communication environment, taking into consideration data networks and the like, can be achieved for a communication terminal, particularly when the terminal is moving. 
Thus, the claims are not directed to any abstract idea under step 2A, prong 2 of the Alice test. 

Examiner has considered the arguments in regards (step 2A prong 2) and does not believe that the additional limitations integrate the abstract idea into a practical application that the claim recite a mental process.
The receiving step is recited at a high level of generality (i.e., as a general means of gathering data about departure location and destination), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The predetermined criterion including at least one of: a condition that a number of sections in which a field strength in the first communication system is lower than a first threshold is less than a first predetermined value, a condition that a total distance of the sections in which the field strength in the first communication system is lower than the first threshold is less than a second predetermined value, and a condition that a percentage of the total distance of the sections in which the field strength in the first communication system is lower than the first threshold to a total distance of all the sections in a route is lower than a third predetermined value are recited at a high level of generality to describe a condition/criterion being used in performing the mental step which is a form of insignificant extra-solution activity. The sending step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the acquiring (determining) step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a processor and terminal are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Thus, taken alone or in combination, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-5 under USC 101 is maintained herein.
Applicant’s arguments with respect to claims 1-5 as being unpatentable under 35 USC 102 as anticipated by been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-5 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 5 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1 and 5 recite acquire (determine) a route from the departure place or the current position to the destination, of which communication quality in the first communication system satisfies a predetermined criterion. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, but for the “processor”, the claim(s) limitations encompass a person looking at data comprising a departure place or current position, destination, field strength map of a distribution of field strength could acquire (determine) a route from the departure place or current position to the destination of which communication quality satisfies a predetermined criterion. The mere nominal recitation of “a processor” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims recite(s) the additional limitations of receive information about a departure place or a current position and information about a destination, the predetermined criterion including at least one of: a condition that a number of sections in which a field strength in the first communication system is lower than a first threshold is less than a first predetermined value, a condition that a total distance of the sections in which the field strength in the first communication system is lower than the first threshold is less than a second predetermined value, and a condition that a percentage of the total distance of the sections in which the field strength in the first communication system is lower than the first threshold to a total distance of all the sections in a route is lower than a third predetermined value send information about the acquired route to the terminal, a processor, and terminal. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data about departure location and destination), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The predetermined criterion including at least one of: a condition that a number of sections in which a field strength in the first communication system is lower than a first threshold is less than a first predetermined value, a condition that a total distance of the sections in which the field strength in the first communication system is lower than the first threshold is less than a second predetermined value, and a condition that a percentage of the total distance of the sections in which the field strength in the first communication system is lower than the first threshold to a total distance of all the sections in a route is lower than a third predetermined value are recited at a high level of generality to describe a condition/criterion being used in performing the mental step which is a form of insignificant extra-solution activity. The sending step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the acquiring (determining) step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a processor and terminal are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and sending steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-4 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-5 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon et al (US 20190234750 A1) in view of Hwang et al (US 20180007161 A1).
With respect to claim 1, Muldoon discloses an information processing apparatus comprising a processor configured to (see at least [abstract]): receive, from a terminal, information about a departure place or a current position and information about a destination (see at least [0039]); based on field strength map information indicating a distribution of field strength in a first communication system, acquire a route from the departure place or the current position to the destination (see at least [0032-0033], and [0039]), of which communication quality in the first communication system satisfies a predetermined criterion (see at least [0032-0033] and [0039], Muldoon teaches generating routes that provide higher connectivity for the vehicle (satisfying predetermined criterion) and thus the vehicle can more readily connect to wireless communication along such routes.); and send information about the acquired route to the terminal (see at least [0032-0033] and [0039]).
However, Muldoon do not specifically disclose wherein the predetermined criterion including at least one of: a condition that a number of sections in which a field strength in the first communication system is lower than a first threshold is less than a first predetermined value, a condition that a total distance of the sections in which the field strength in the first communication system is lower than the first threshold is less than a second predetermined value, and a condition that a percentage of the total distance of the sections in which the field strength in the first communication system is lower than the first threshold to a total distance of all the sections in a route is lower than a third predetermined value. 
Hwang teaches wherein the predetermined criterion including at least one of: a condition that a number of sections in which a field strength in the first communication system is lower than a first threshold is less than a first predetermined value, a condition that a total distance of the sections in which the field strength in the first communication system is lower than the first threshold is less than a second predetermined value, and a condition that a percentage of the total distance of the sections in which the field strength in the first communication system is lower than the first threshold to a total distance of all the sections in a route is lower than a third predetermined value (see at least [0005], [0069]], [0072], and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muldoon to incorporate the teachings of Hwang wherein the predetermined criterion including at least one of: a condition that a number of sections in which a field strength in the first communication system is lower than a first threshold is less than a first predetermined value, a condition that a total distance of the sections in which the field strength in the first communication system is lower than the first threshold is less than a second predetermined value, and a condition that a percentage of the total distance of the sections in which the field strength in the first communication system is lower than the first threshold to a total distance of all the sections in a route is lower than a third predetermined value. As both inventions aim to improv navigation by taking into consideration network communication/connection of the route. This would be done to improve network connectivity of a user traveling in a vehicle and thus increasing the user’s convenience (see Hwang para 0001-0003). 
With respect to claim 2, Muldoon discloses wherein the processor is configured to: receive, from the terminal, information about a route currently in use (see at least [0032-0033] and [0039]); determine whether communication quality in the first communication system in at least one section, of the sections, from the current position of the terminal to the destination in the route currently in use satisfies the predetermined criterion (see at least [0032-0033] and [0039-0040], Muldoon teaches wherein the starting location is the current position of the vehicle and generating a route from the starting (current position) to destination in which quality connectivity is determined for each route segment and generate route(s) with higher connectivity.); when the communication quality in the first communication system in the one section does not satisfy the predetermined criterion, acquire a first route from the current position of the terminal to the destination, of which communication quality in the first communication system satisfies the predetermined criterion (see at least [0032-0033] and [0039-0040], Muldoon teaches determining a second route which does not satisfy connectivity being maintained along the entirety of the second route and a first route which connectivity is maintained along the entirety of the route and determining a second route.); and send information about the first route to the terminal (see at least [0032-0033], [0039], and [0045]).
With respect to claim 5 it is an information processing method claim that recite substantially the same limitations as the respective information processing apparatus claim 1. As such, claim 5 is rejected for substantially the same reasons given for the respective apparatus claim 1 and are incorporated herein.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon et al (US 20190234750 A1) in view of Hwang et al (US 20180007161 A1) in view of Sorokin et al (US 20140379252 A1). 
With respect to claim 3, Muldoon as modified by Hwang do not specifically teach wherein the processor is configured to, when the communication quality in the first communication system in the section does not satisfy the predetermined criterion and the first route is not acquired, provide the terminal with notification that there is a possibility of unstable communication in the first communication system. 
However, Sorokin teaches wherein the processor is configured to, when the communication quality in the first communication system in the section does not satisfy the predetermined criterion and the first route is not acquired, provide the terminal with notification that there is a possibility of unstable communication in the first communication system (see at least [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muldoon as modified by Hwang to incorporate the teachings of Sorokin wherein the processor is configured to, when the communication quality in the first communication system in the section does not satisfy the predetermined criterion and the first route is not acquired, provide the terminal with notification that there is a possibility of unstable communication in the first communication system. This would be done to improve navigation from a starting location to a destination by selecting the route by which the greatest availability of the wireless communication network is provided.
With respect to claim 4, Muldoon as modified by Hwang do not specifically teach wherein the field strength map information is created based on information about positions of one or more terminals and information about a reception field strength in the first communication system at each of the positions, sent from the one or more terminals.
However, Sorokin teaches wherein the field strength map information is created based on information about positions of one or more terminals and information about a reception field strength in the first communication system at each of the positions, sent from the one or more terminals (see at least [0026] and [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muldoon as modified by Hwang to incorporate the teachings of Sorokin wherein the field strength map information is created based on information about positions of one or more terminals and information about a reception field strength in the first communication system at each of the positions, sent from the one or more terminals. This would be done to improve navigation from a starting location to a destination by selecting the route by which the greatest availability of the wireless communication network is provided. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667